984 So.2d 1291 (2008)
STATE of Florida, Appellant,
v.
Francisco ORREGO, Appellee.
No. 4D08-860.
District Court of Appeal of Florida, Fourth District.
July 9, 2008.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellant.
Alvin E. Entin of Entin & Della Fera, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed. See Kimball v. State, 801 So.2d 264 (Fla. 4th DCA 2001).
STONE, HAZOURI, JJ., and GERBER, JONATHAN D., Associate Judge, concur.